                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-00264-MEH

FURAT YOUSIF,

       Applicant,

v.

DEPARTMENT OF HOMELAND SECURITY, and
IMMIGRATION AND CUSTOMS ENFORCEMENT,

       Respondents.


                               ORDER OF DISMISSAL


       Before the Court is Respondents’ Motion to Dismiss for Lack of Jurisdiction (ECF

No. 25). The parties have consented to the jurisdiction of this Magistrate Judge (see

ECF Nos. 17, 18, 20). For the reasons set forth below, the Court grants the Motion,

denies the Amended Application for a Writ of Habeas Corpus Pursuant to 28 U.S.C. §

2241 (ECF No. 7) as moot, and dismisses this action without prejudice for lack of

jurisdiction.

I.     BACKGROUND

       Applicant Furat Yousif was detained at the Aurora Detention Center in Aurora,

Colorado. On January 30, 2019, he filed pro se a Petition for a Writ of Habeas Corpus

that sought a remedy under 28 U.S.C. § 2241 (ECF No. 1). At the Court’s direction (ECF

No. 3), he paid the filing fee (ECF No. 4) and filed an Amended Application for a Writ of

Habeas Corpus Pursuant to 28 U.S.C. § 2241 on the Court-approved form (ECF No. 7).

The Amended Application (ECF No. 7) is the operative pleading.
        In the Amended Application, Applicant alleged that a final order of removal was

entered on September 19, 2018, and his removal to Iraq was not reasonably foreseeable.

(ECF No. 7 at 7-10). He requested “relief under Zadvydas, or any relief as the Court

deems just and proper.” (Id. at 13).

        The Court directed Respondents to show cause as to why the Amended

Application should not be granted. (ECF No. 12). After review of the parties’ filings, the

Court directed Respondents to file supplemental briefing. (ECF No. 24). On May 24,

2019, Respondents filed the Motion to Dismiss for Lack of Jurisdiction presently before

the Court. (ECF No. 25). In the Motion, Respondents represent that Applicant was

removed to Iraq on May 15, 2019, and released from the United States’ custody there.

(Id. at 2).

        Applicant has not filed a Response to the Motion. (See Docket). On May 29,

2019, mail addressed to Applicant was returned to the Court as undeliverable, indicating

“Not here/Deported 5/16/2019.” (ECF No. 26).

II.     ANALYSIS

        Habeas corpus proceedings under 28 U.S.C. § 2241 “remain available as a forum

for statutory and constitutional challenges to post-removal-period detention.” Zadvydas

v. Davis, 533 U.S. 678, 688 (2001). An application for habeas corpus pursuant to 28

U.S.C. § 2241 may be granted only if Applicant “is in custody in violation of the

Constitution or laws or treaties of the United States.” 28 U.S.C. § 2241(c)(3); see also

28 U.S.C. § 2241(c)(1) (“[t]he writ of habeas corpus shall not extend to a prisoner unless

[he] is in custody”).

        Article III of the United States Constitution restricts the decision-making power of

                                             2
the federal judiciary to cases or controversies. U.S. Const. Art. III, § 2. "Mootness is a

threshold issue because the existence of a live case or controversy is a constitutional

prerequisite to federal court jurisdiction.” McClendon v. City of Albuquerque, 100 F.3d

863, 867 (10th Cir. 1996). Parties must have a “personal stake in the outcome" of the

lawsuit at all stages of the case. Spencer v. Kemna, 523 U.S. 1, 7 (1998) (quotation

omitted). Consequently, “an actual controversy must be extant at all stages of review,

not merely at the time the complaint is filed.” Arizonans for Official English v. Ariz., 520

U.S. 43, 67 (1997) (quotations omitted).            “If, during the pendency of the case,

circumstances change such that [a party’s] legally cognizable interest in a case is

extinguished, the case is moot, and dismissal may be required.”             Green v. Haskell

County Bd. of Comm’rs, 568 F.3d 784, 794 (10th Cir. 2009) (quotations omitted); see also

Jordan v. Sosa, 654 F.3d 1012, 1023 (10th Cir. 2011) (“The mootness doctrine provides

that although there may be an actual and justiciable controversy at the time the litigation

is commenced, once that controversy ceases to exist, the federal court must dismiss the

action for want of jurisdiction.”) (citation omitted).

       A habeas corpus petition is moot when it no longer presents a case or controversy

under Article III, § 2, of the Constitution. Spencer, 523 U.S. at 7. To satisfy the case or

controversy requirement, a habeas petitioner must demonstrate that he has suffered, or

is threatened with, “an actual injury traceable to the [respondent] and likely to be

redressed by a favorable judicial decision.” Id. (citation omitted).

       Where a habeas petitioner has been released from custody, the petition must be

dismissed as moot unless one of the following exceptions to the mootness doctrine

applies: “(1) secondary or ‘collateral’ injuries survive after resolution of the primary injury;

                                                3
(2) the issue is deemed a wrong capable of repetition yet evading review; (3) the

defendant voluntarily ceases an allegedly illegal practice but is free to resume it at any

time; or (4) it is a properly certified class action suit.” Riley v. I.N.S., 310 F.3d 1253, 1257

(10th Cir. 2002) (citation omitted) (holding that the petitioner’s release from detention

under an order of supervision mooted his challenge to the legality of his extended

detention).

       In the Amended Application, Applicant challenged the lawfulness of his continued

detention in light of the alleged expiration of the removal period. (ECF No. 7). He

requested release “per Zadvydas.” (Id. at 13). Respondents filed a Declaration of an

ICE Deportation Officer, declaring under penalty of perjury that, “[o]n May 16, 2019, the

Petitioner was repatriated to his native Iraq via travel on a commercial airline. The

Petitioner was accompanied by two [ICE Enforcement and Removal Operations] escort

officers on the commercial flight and throughout the repatriation process.” (ECF No. 25-

1 at 2, para. 5).

       Applicant has filed nothing on the docket indicating that he remains in custody or

suffers some ongoing harm that may be redressed by a favorable judicial decision in this

action. Thus, it appears that this case is moot, because Applicant has obtained the relief

he requested: he has been released from detention and ICE custody. The Court finds

that Applicant has failed to set forth any reason as to why his claims are not mooted by

his release.

       Moreover, the Court finds that none of the exceptions to the mootness doctrine

recognized in Riley apply. Exception (1) is not implicated because Applicant has not

alleged or shown any collateral injury resulting from his former detention. See Ferry v.

                                               4
Gonzales, 457 F.3d 1117, 1132 (10th Cir. 2006) (rejecting petitioner’s argument of

collateral consequences because his “inability to return to the United States is a

continuing injury that stems from his removal order, not his detention”).

        Exception (2) does not apply because any concern that Applicant might be

detained again for a prolonged period is based on speculation and therefore fails to satisfy

the requirements of Article III. See McAlpine v. Thompson, 187 F.3d 1213, 1218 (10th

Cir. 1999) (noting that speculation that a defendant will “break the law or otherwise violate

the conditions of their release . . . would undermine our presumption of innocence . . .

and the rehabilitative focus of the parole system”). The possibility of recurrence must be

more than theoretical to keep an otherwise moot action alive. See Murphy v. Hunt, 455

U.S. 478, 482-83 (1982).

        Exception (3), the “voluntary cessation” doctrine, provides Applicant no recourse

because there is no indication that Respondent has released Applicant with the intention

of later revoking that release, simply to evade review. Patrick v. Gonzales, No. 07-cv-

00470-MSK-MJW, 2008 WL496288, at *1 (D. Colo. 2008) (citing City News & Novelty,

Inc. v. City of Waukesha, 531 U.S. 278, 284 n.1 (2001)).

        Exception (4) does not apply because this is not a properly certified class action

lawsuit. Riley, 310 F.3d at 1257.

III.    CONCLUSION

        Based on the above findings, the Court concludes that Applicant’s release from

detention and ICE custody moots the Amended Application. For the reasons stated

herein, it is

        ORDERED that Respondents’ Motion to Dismiss for Lack of Jurisdiction (ECF No.

                                             5
25) is GRANTED. It is further

       ORDERED that the Amended Application for a Writ of Habeas Corpus Pursuant

to 28 U.S.C. § 2241 (ECF No. 7) is DENIED as moot and this action is DISMISSED

WITHOUT PREJUDICE for lack of jurisdiction. It is further

       ORDERED that no certificate of appealability will issue because Applicant has not

made a substantial showing of the denial of a constitutional right. It is further

       ORDERED that leave to proceed in forma pauperis on appeal is denied. The

Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith. See Coppedge v. United States, 369 U.S. 438 (1962). If

Applicant files a notice of appeal he must also pay the full $505 appellate filing fee or file

a motion to proceed in forma pauperis in the United States Court of Appeals for the Tenth

Circuit within thirty days in accordance with Fed. R. App. P. 24.

       DATED at Denver, Colorado, this 20th day of June, 2019.

                                           BY THE COURT:




                                           Michael E. Hegarty
                                           United States Magistrate Judge




                                              6
